Citation Nr: 0826344	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, rated 10 percent disabling 
prior to November 14, 2006.

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, currently rated 20 percent 
disabling.

3.  Entitlement to a compensable rating for right shoulder 
strain with degenerative changes and possible loose body, 
prior to November 14, 2006.

4.  Entitlement to an increased rating for right shoulder 
strain with degenerative changes and possible loose body, 
currently rated 10 percent disabling.

5.  Evaluation of costochondritis, currently rated 
noncompensable.

6.  Evaluation of left knee patellofemoral syndrome, 
currently rated 10 percent disabling.

7.  Evaluation of right knee patellofemoral syndrome with 
degenerative joint disease, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's lumbosacral 
strain with degenerative joint disease is characterized by 
the functional equivalent of severe limitation of motion and 
forward flexion limited to 25 degrees.

2.  Throughout the appeal period, the veteran's right 
shoulder disability is characterized by periarticular 
pathology productive of painful motion.

3.  The veteran's right shoulder strain with degenerative 
changes and possible loose body is characterized by 
functional limitation better than motion of the arm to 
shoulder level.

4.  Costochondritis is characterized by no ratable symptoms.

5.  The veteran's left and right knees are characterized by 
periarticular pathology productive of painful motion and the 
functional equivalent of flexion limited to 120 degrees.

6.  The veteran's left and right knees are characterized by 
the functional equivalent of extension limited to 20 degrees.
 

CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for lumbosacral 
strain with degenerative joint disease are met, throughout 
the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).

2.  The criteria for a 10 percent evaluation for right 
shoulder strain with degenerative changes and possible loose 
body are met, prior to November 14, 2006.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5201 
(2007).

3.  The criteria for an evaluation in excess of 10 percent 
for right shoulder strain with degenerative changes and 
possible loose body are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

4.  The criteria for a compensable evaluation for 
costochondritis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5321 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for left knee limitation of flexion are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 
5260 (2007).

6.  The criteria for a 30 percent evaluation for left knee 
limitation of extension are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

7.  The criteria for an evaluation in excess of 10 percent 
for right knee limitation of flexion are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5260 (2007).

8.  The criteria for a 30 percent evaluation for right knee 
limitation of extension are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claims were received after the enactment of the 
VCAA.

A letter dated in January 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  He 
was told that in order to establish entitlement to an 
increased evaluation, the evidence must show his disabilities 
had increased in severity.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in October 2006.

The October 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
March and August 2004 and September 2007 statements of the 
case,  provided the veteran with the rating criteria used to 
determine his disability evaluation.  Therefore, the veteran 
has been provided with all necessary notice regarding his 
claim for an increased evaluation.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in July 2007, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Lumbosacral Strain

The veteran's lumbosacral strain disability is rated 10 
percent disabling prior to November 14, 2006, and 20 percent 
disabling thereafter.

The 10 percent rating contemplates periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59 (2007).  It 
is also consistent with slight limitation of motion or 
flexion limited to greater than 60 degrees or the combined 
range of motion reduced to greater than 120 degrees but not 
greater than 235 degrees.  In order to warrant a higher 
evaluation under limitation of motion criteria, the evidence 
must approximate the functional equivalent of moderate 
limitation of motion or the functional equivalent of flexion 
to 60 degrees or less or the combined range of motion to 120 
degrees or less.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The 20 percent rating is consistent with moderate limitation 
of motion or flexion limited to greater than 30 degrees but 
not greater than 60 degrees or the combined range of motion 
not greater than 120 degrees.  In order to warrant a higher 
evaluation under limitation of motion criteria, the evidence 
must approximate the functional equivalent of severe 
limitation of motion or the functional equivalent of flexion 
to 30 degrees or less.  DeLuca v. Brown, supra.

In September 2003, the veteran underwent VA examination.  He 
complained of discomfort in his back.  It was worse with 
activity.  He denied radicular pain.  Examination of the back 
showed no focal tenderness and no paravertebral muscle spasm.  
Range of motion was flexion to 90 degrees, extension to 25 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  The veteran described a 
pulling in his lower back at the maximum of each motion.  The 
diagnosis was lumbosacral muscle strain with minimal 
functional impairment.  X-rays revealed no evidence of disc 
disease.  There was a sclerotic area of the right iliac.

March 2005 VA outpatient records show the veteran complained 
of low back pain.  It was aggravated with walking and 
relieved with sitting.  He denied radiation of pain to his 
legs.  On evaluation, there was full range of motion and mild 
diffuse lower lumbar paraspinal tenderness to palpation.  The 
assessment was recurrent lumbar strain, probably related to 
tight hamstrings.

In November 2006, the veteran underwent VA examination.  He 
complained of stiffness and weakness.  Pain was constant and 
travelled across the back.  It was elicited by activity or 
prolonged sitting or standing.  The condition did not cause 
incapacitation.  On examination, gait and posture were 
normal.  The veteran used no assistive devices.  There was no 
radiating pain on movement.  Muscle spasm and tenderness were 
absent.  There was negative straight leg raising and no 
ankylosis.  Flexion was to 90 degrees, with pain beginning at 
45 degrees; extension was to 30 degrees, with pain beginning 
at 20 degrees; right lateral flexion was to 20 degrees, where 
pain began; left lateral flexion was to 30 degrees, where 
pain began; right rotation was to 20 degrees, where pain 
began; and left lateral rotation was to 20 degrees, where 
pain began.  Joint function was additionally limited by 20 
degrees in all directions by pain, fatigue, and weakness with 
repetitive use.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
The lumbar spine x-ray showed degenerative arthritis.  The 
diagnosis was lumbosacral strain with degenerative joint 
disease.

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were revised, 
effective September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).

In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The effective date of a liberalizing law or VA issue 
is no earlier than the effective date of the change.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007).

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

Beginning September 26, 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a. 

Under Diagnostic Code 5292, in effect prior to the regulatory 
change, severe limitation of motion of the lumbar spine 
warrants an increase to a 40 percent rating.  Under the 
revised regulations, forward flexion of the thoracolumbar 
spine to 30 degrees or less warrants a 40 percent rating.  
The November 2006 VA examination report showed the veteran's 
lumbar spine at its most limited.  All ranges of motion, with 
the exception of left lateral flexion, were limited to some 
degree, particularly when considering the effects of pain.  
In addition, the examiner commented that, due to repetitive 
use, the veteran would lose 20 degrees of motion in all 
directions.  Therefore, the veteran's functional use of his 
lumbar spine would be limited to extension to 10 degrees, 
right lateral flexion to 0 degrees, left lateral flexion to 
10 degrees, and right and left rotation to 0 degrees.  
Furthermore, while the veteran was able to flex to 90 
degrees, pain began at 45 degrees.  Moreover, during periods 
of flare-ups, the veteran would lose an additional 20 degrees 
of flexion, resulting in 25 degrees of forward flexion of the 
thoracolumbar spine.  This shows that, the increase of pain 
and weakness due to repetitive motion would cause the veteran 
to lose a large majority of the range of motion of his spine.  
Therefore, the Board finds that the veteran's lumbar spine 
disability approximates the functional equivalent of severe 
limitation of motion.  Thus, a 40 percent rating is assigned 
under the criteria of Diagnostic Code 5292.  Furthermore, the 
Board finds that the veteran is entitled to a 40 percent 
rating under the revised criteria, since he is limited to the 
functional equivalent of 25 degrees of forward flexion.

In addition, the Board finds that the evidence shows the 
veteran's disability has not changed significantly since he 
filed his claim in May 2003.  We note that the September 2003 
VA examiner did not provide an opinion as to the functional 
loss of the veteran's lumbar spine motion due to repetitive 
use.  As such, the November 2006 VA examination was more 
thorough.  Thus, the Board finds that a uniform evaluation of 
40 percent is warranted throughout the appeal period.

40 percent is the maximum evaluation provided for under the 
criteria of Diagnostic Codes 5292 and 5295.

Under the revised criteria, the veteran is not entitled to an 
additional increase to a 50 percent rating because the 
evidence shows he demonstrates no ankylosis of the spine.  
Such was specifically noted during the November 2006 VA 
examination.  In addition, the veteran has demonstrated no 
intervertebral disc syndrome or disc disease of any kind, as 
indicated by the November 2006 VA examiner.  Therefore, 
evaluation under the criteria for that disability is 
inappropriate here.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

Thus, the Board finds that the evidence shows the veteran's 
lumbosacral strain with degenerative joint disease more 
closely approximates the criteria for a 40 percent 
evaluation, and this rating is granted.


Right Shoulder

The veteran's right shoulder disability is rated 
noncompensable prior to November 14, 2006, and 10 percent 
disabling thereafter.  The veteran is right-handed.

The noncompensable rating is consistent with limitation of 
motion of the arm to higher than shoulder level.  In order to 
warrant a higher evaluation under limitation of motion 
criteria, the evidence must show periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59.  A higher 
evaluation is also warranted when the evidence approximates 
the functional equivalent of limitation of motion of the arm 
to shoulder level.  DeLuca v. Brown, supra.

The 10 percent rating contemplates periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59.  It is also 
consistent with limitation of motion of the arm to higher 
than at shoulder level.  In order to warrant an increase, the 
evidence must approximate the functional equivalent of 
limitation of motion of the arm at shoulder level.  DeLuca v. 
Brown, supra.

In February 2003, the veteran underwent VA examination.  He 
complained of pain with movement of the shoulder.  
Examination of the right shoulder revealed no tenderness or 
muscle spasm.  There was no evidence of swelling, redness, or 
increase in local heat.  Abduction was from 0 to 170 degrees, 
reduced to 165 degrees against resistance.  Forward flexion 
was from 0 to 175 degrees, unreduced by resistance.  External 
and internal rotation were from 0 to 80 degrees, reduced to 
75 degrees against resistance.  The examiner did not foresee 
a significant likelihood of the veteran losing further range 
of motion due to weakness or incoordination of the right 
shoulder.  The diagnosis was right shoulder strain without 
tenderness, muscle spasm, redness, or increase in local heat 
with minimal loss of range of motion.  X-rays were normal.

In September 2003, the veteran underwent VA examination.  He 
complained of discomfort in his right shoulder that comes and 
goes.  It did not appear that he had significant functional 
impairment in the use of the shoulder.  Examination showed 
that range of motion of the shoulder was normal with forward 
flexion from 0 to 180 degrees and abduction from 0 to 180 
degrees.  External rotation was to 90 degrees, and internal 
rotation was to 90 degrees.  There was no focal tenderness of 
the shoulder, and no evidence of swelling or deformity.  The 
diagnosis was right shoulder strain with minimal functional 
impairment.  X-rays revealed degenerative changes with what 
appeared to be a loose body in the glenohumeral joint.

In November 2006, the veteran underwent VA examination.  He 
complained of weakness with lifting, stiffness with range of 
motion, and occasional locking.  Pain was constant.  
Examination of the shoulder showed no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  Range of motion was 
flexion to 160 degrees, where pain began; abduction to 120 
degrees, where pain began; external rotation to 90 degrees, 
where pain began; and internal rotation to 90 degrees, where 
pain began.  The examiner opined that there was no additional 
loss of range of motion due to pain, weakness, or lack of 
endurance due to repetitive use.  The diagnosis was right 
shoulder strain with x-ray evidence of degenerative changes 
and possible loose body.

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder; limitation of motion of the arm midway 
between the side and shoulder level is rated as 30 percent 
for the major shoulder; and limitation of motion of the arm 
to 25 degrees from the side is rated as 40 percent for the 
major shoulder.  38 C.F.R. § 4.71a.

First, the Board finds that the veteran has demonstrated 
periarticular pathology productive of painful motion 
throughout the appeal period.  Specifically, the February 
2003 VA examination report shows the veteran complained of 
pain with motion of his shoulder, and he was diagnosed with a 
right shoulder strain.  Therefore, he is entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  Thus, a 10 percent rating is assigned prior to 
November 14, 2006.

Now the Board will turn to the question of whether an 
evaluation in excess of 10 percent is warranted.   The Board 
finds that the evidence shows the veteran does not 
demonstrate the functional equivalent of motion of the arm 
limited to shoulder level.  Specifically, the November 2006 
VA examination shows the veteran's motion at its most 
limited.  There, abduction was to 120 degrees, and forward 
flexion was to 160 degrees.  Pain did not begin in either 
measurement until the end of the motion.  In order to warrant 
an increase under Diagnostic Code 5201, the evidence must 
show the functional equivalent of abduction or forward 
flexion limited to approximately 90 degrees, which is 
shoulder level.

The Board must consider any additional limitation on function 
due to fatigability, incoordination, weakness, and pain due 
to repetitive use.  DeLuca v. Brown, supra.  However, the 
February 2003 VA examiner commented that there was no further 
loss of motion with weakness or incoordination.  Also, there 
was no tenderness, spasm, or redness.  Furthermore, the 
September 2003 VA examiner indicated that there was no 
swelling or tenderness, and the veteran demonstrated only 
minimal functional impairment.  Finally, the November 2006 VA 
examiner opined that there would be no additional loss of 
motion due to such factors as pain, incoordination, 
fatigability, or weakness.  The evidence shows that the 
veteran's functional limitation is no greater than his actual 
limitation of motion.  Although there was pain, it was not 
reported until the end of the veteran's range of motion.  
Therefore, the veteran's functional use is better than the 
functional equivalent of limitation of motion of the arm to 
shoulder level.  DeLuca v. Brown, supra.  See also 38 C.F.R. 
§§ 4.40, 4.45 (2007).  As such, the veteran is not entitled 
to an evaluation in excess of 10 percent.

The Board has considered the veteran's disability under any 
other Diagnostic Codes.  However, none are applicable here.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, supra.  The Board 
has considered whether a staged rating is warranted.  
However, the disability has not significantly changed, and a 
uniform evaluation is warranted.


Costochondritis

The veteran's costochondritis is rated noncompensable.

In September 2003, the veteran underwent VA examination.  He 
complained of an undefined history of muscle pain in his 
chest wall, particularly on the left side.  Occasionally when 
he choked on food and coughed hard, he experienced pain in 
the muscles of his chest.  There was no suggestion of 
cardiac-type pain.  Examination of the chest showed no muscle 
or costochondral tenderness and no deformity.  The diagnosis 
was chest wall muscle tenderness, secondary to muscle strain 
with no functional impairment.

March 2005 VA outpatient records show the veteran complained 
of chest pain off and on that was worse with coughing or 
sneezing.  He denied shortness of breath, and there was no 
productive cough.

In November 2006, the veteran underwent VA examination.  The 
pain was located in the center of his chest.  Pain was 
constant and localized.  There were no complaints of muscle 
injuries.  He received no treatment for this disability.  On 
examination, palpation of muscle group XXI revealed no loss 
of deep fascia or muscle substance and no impairment of 
muscle tone.  There was no muscle wound present.  There were 
no signs of lowered endurance or impaired coordination.  
Strength was graded at five.  The muscle injury did not 
affect the function of the particular body part it controls.  
There was no muscle herniation.  The muscle injury did not 
involve any tendon, bone, joint, or nerve damage.  A chest x-
ray was within normal limits.  The diagnosis was 
costochondritis.  The subjective factors were a longstanding 
history of intermittent pain in the chest wall that was sharp 
and fleeting.  The objective factors were pain on palpation 
of the chest wall and a normal x-ray.  The muscle groups 
involved are the respiratory muscles of the chest wall.

The veteran's costochondritis is rated noncompensable under 
the criteria of 38 C.F.R. § 4.73, Diagnostic Code 5399-5321 
(2007).  The veteran's specific disability is not listed on 
the Rating Schedule, and the RO assigned Diagnostic Code 5399 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2007).

Under Diagnostic Code 5321, a noncompensable rating is 
assigned for a "slight" disability.  This level of 
disability is associated with no evidence of fascial defect, 
atrophy, impaired tonus, or impairment of function.  See 38 
C.F.R. § 4.56(d)(1)(iii).

A 10 percent rating is assigned for a "moderate" level of 
disability.  This level of disability is associated with 
objective findings such as some loss of deep fascia, loss of 
muscle substance, impairment of tonus, loss of power, or a 
lowered threshold of fatigue.  See 38 C.F.R. § 
4.56(d)(2)(iii).

After reviewing the record, the Board concludes that the 
evidence shows there is no loss of deep fascia, loss of 
muscle substance, impairment of tonus, loss of power, or a 
lowered threshold of fatigue that would warrant a compensable 
rating under the provisions of Diagnostic Code 5321.  The 
November 2006 VA examiner specifically stated that there was 
no loss of deep fascia, no loss of muscle substance, no 
impairment of muscle tone, and no signs of lowered endurance 
or impaired coordination.  The veteran's strength was at 
five, and the muscle injury did not affect his functioning.

While the Board must consider the functional impairment of 
the veteran's disability, the November 2006 VA examiner 
specifically stated the veteran's disability did not affect 
the functioning of that body part.  See DeLuca v. Brown, 
supra.  The veteran had no loss of endurance or impaired 
coordination.  Therefore, his functional limitation is no 
greater than the actual limitation caused by this disability.  
As such, the Board concludes that the veteran has a slight 
disability of Muscle Group XXI and no more.  Thus, the 
evidence preponderates against his claim, and it must be 
denied.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.


Knees

The veteran's right and left knee disabilities are each rated 
10 percent disabling.  The 10 percent evaluation contemplates 
periarticular pathology productive of painful motion.  38 
C.F.R. § 4.59.  It is also consistent with limitation of 
flexion to 45 degrees.  In order to warrant a higher 
evaluation, there must be the functional equivalent of 
limitation of flexion to 30 degrees.  DeLuca v. Brown, supra.  
Separate evaluations may be assigned if there is limitation 
of extension, subluxation, or instability.

In September 2003, the veteran underwent VA examination.  He 
denied swelling, and no history which suggested significant 
functional impairment could be elicited.  Examination of the 
knees revealed no edema.  There was no focal tenderness.  It 
was difficult to examine range of motion, because it was 
obvious the veteran was guarding his knees during attempt at 
active range of motion.  It was noted during his movement 
throughout the examining room, including getting on and off 
the examining table, that he had extension of both knees to 0 
degrees and flexion to 130 degrees.  The diagnosis was left 
knee discomfort without evidence of pathology on examination 
and minimal functional impairment.  Degenerative joint 
disease of the right knee was also diagnosed.  X-rays of the 
left knee were normal.

In November 2006, the veteran underwent VA examination.  He 
complained of weakness with increased pain and locking 
sometimes after sitting for long periods of time.  The 
functional impairment was difficulty with sitting, standing, 
or walking for long periods of time.  On examination, posture 
and gait were within normal limits.  The knees showed no 
signs of edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  
Examination of both knees revealed crepitus.  Range of motion 
of both knees was from 0 to 140 degrees, with pain beginning 
at 140 degrees.  Bilaterally, the veteran's motion was 
limited by pain, fatigue, and weakness due to repetitive 
motion.  The examiner estimated a loss of 20 degrees of both 
flexion and extension in each knee due to these factors.  
Stability testing of the knees was within normal limits.  X-
rays were within normal limits.  The diagnosis was bilateral 
patellofemoral syndrome.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; and flexion of 
the leg limited to 45 degrees is rated 10 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 20 
degrees is rated 30 percent disabling; and extension of the 
leg limited to 30 degrees is rated 40 percent disabling.  38 
C.F.R. § 4.71a. 

Based on the evidence of record, the Board finds that the 10 
percent ratings assigned to each knee, which are consistent 
with periarticular pathology productive of painful motion and 
also contemplate limitation of flexion to 45 degrees, should 
not be increased.  The November 2006 VA examination shows the 
veteran's knees at their most disabled.  While the veteran 
could flex each knee to 140 degrees, the examiner opined 
that, during flare-ups, the veteran would lose 20 degrees of 
flexion, resulting in the functional equivalent of limitation 
of flexion to 120 degrees.  An increase to a 20 percent 
rating for either knee requires a showing of the functional 
equivalent of flexion limited to 30 degrees.  The evidence of 
record clearly shows the veteran was never functionally 
limited to only 30 degrees of flexion of either knee, even 
when taking into account additional limitation due to flare-
ups.  Therefore, the 10 percent ratings should be continued.

As indicated above, separate ratings may be assigned for 
limitation of extension.  While the VA examination reports 
show the veteran was able to extend his knee to 0 degrees, 
the November 2006 VA examiner opined that during flare-ups, 
the veteran lost 20 degrees of extension in each knee.  While 
the examiner did not comment on how often the veteran 
experienced this limitation, the Board will not remand this 
case for that reason alone.  Extension limited to 20 degrees 
warrants a 30 percent disability rating under Diagnostic Code 
5261.

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding, at 38 
C.F.R. § 4.14, regardless of whether the limited motions are 
from the same or different causes.  Therefore, the Board 
concludes that the veteran is entitled to separate 30 percent 
ratings for each knee, under Diagnostic Code 5261.  40 
percent ratings are not warranted because the evidence shows 
the veteran's extension was never limited to 30 degrees.

The evidence of record shows the veteran did not have 
ankylosis, recurrent subluxation or lateral instability, 
dislocated or removed cartilage, or impairment of the tibia 
and fibula.  Therefore, evaluation under any other rating 
criteria is inappropriate here.

Thus, the evidence shows that separate ratings of 30 percent 
should be applied to each knee.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, supra.  The Board has 
considered whether staged ratings are warranted.  However, 
the disabilities have not significantly changed and uniform 
evaluations are warranted.



ORDER

A rating of 40 percent for lumbosacral strain with 
degenerative joint disease is granted for the entire appeal 
period, subject to the laws and regulations governing the 
payment of VA benefits.

A 10 percent rating for right shoulder strain with 
degenerative changes and possible loose body, prior to 
November 14, 2006, is granted, subject to the laws and 
regulations governing the payment of VA benefits.

A rating in excess of 10 percent for right shoulder strain 
with degenerative changes and possible loose body is denied.

A compensable evaluation for costochondritis is denied.

An evaluation in excess of 10 percent for left knee 
limitation of flexion is denied.

An evaluation of 30 percent for left knee limitation of 
extension is granted, subject to the laws and regulations 
governing the payment of VA benefits.

An evaluation in excess of 10 percent for right knee 
limitation of flexion is denied.

An evaluation of 30 percent for right knee limitation of 
extension is granted, subject to the laws and regulations 
governing the payment of VA benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


